DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 01/20/2022 has been considered and entered.  The response was considered and was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomikawa et al. (US 2015/0018255) in view of Schubert et al. (US 2008/0187260)
In regards to claims 1 – 4, Tomikawa teaches sliding member comprising a coating layer having a binder resin, molybdenum disulfide and hard particles (abstract).  The binder comprises a polyamide-imide resin [0018].  The material is useful in a sliding bearing [0019].  Molybdenum disulfide has a particle diameter of preferably less than 5m, or less than 3 m [0029].  Other additives can be present in the composition such as barium sulfate etc., which can provide wear resistance [0032].  In the examples, molybdenum disulfide has a particle diameter of 2 m [0043].  The particle size of the barium sulfate is not particularly recited.  The presence of the hard particles meets the limitation of the unavoidable impurities of the claims. 
Schubert similarly teaches slide bearing coatings which can comprise barium sulfate with particle diameter (size) of less than or equal to 0.7 m or less than 0.6m [0008, 0028].  Thus, at least in view of Schubert, persons of ordinary skill in the art at the time of the claims would have found it obvious to have used barium sulfates having the particle sizes of Schubert in the composition of Tomikawa, as Schubert teaches suitable particle sizes for such components in slide bearings.
The ratio of the molybdenum disulfide to the barium sulfate will thus overlap the claimed range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of copending Application No. 17/311,440 in view of m [0043], and thus provides the ratio of molybdenum disulfide to barium sulfate of that overlaps the claimed range.  It would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have used MoS2 having the particle sizes of Tomikawa in the sliding layer of the copending application as Tomikawa is directed to similar resin coating layer for sliding composition.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Tomikawa teaches the presence of hard particles which are not present in the consisting limitations of the claims.  The argument is not persuasive.
The consisting language requires the presence of unavoidable impurities which are undefined.  Thus, the hard particles of Tomikawa meets the limitation of the undefined impurities of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771